EXAMINER’S AMENDMENT
This action is responsive to the following communication: The Amendment filed on 01/27/2021.  
Claims 1-2, 4-8, 11-15, 18-26 are pending in the case.  Claims 1, 8 and 15 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Fayez Butt (Reg. # 75,552) on 02/26/2021.
The application has been amended as follows:
(Note: only amended claims are presented below, claims 2, 4, 6-7, 11, 13-14, 18, 20-26 remain unchanged as presented in the amendment filed on 01/27/2021)

1. (Currently Amended) A method comprising: 
receiving, by a graphical user interface (GUI) generator on a mobile device, a first template identifier from a navigation application executing on the mobile device; 
obtaining, by the GUI generator, a first template corresponding to the first template identifier; 
receiving, by the GUI generator, a first map view from the navigation application; 
configuration data for the first template from the navigation application, the first template configuration data including a first set of template attribute values associated with a plurality of template attributes; 
obtaining, by the GUI generator, vehicle system attributes corresponding to a vehicle system; 
adjusting, by the GUI generator, the first template configuration data of the template based on a second set of template attribute values derived from the vehicle system attributes; 
generating, by the GUI generator, a first GUI for the navigation application for presentation by the vehicle system based on the first template, the map view, the adjusted first template configuration data for the first template, and the vehicle system attributes; and 
causing, by the GUI generator, the first GUI to be presented on a first display of the vehicle system.  

5. (Currently Amended) The method of claim 1, further comprising: 
receiving, by the GUI generator, input data from the vehicle system; 
sending, by the GUI generator, the input data to the navigation application; 
receiving, by the GUI generator, a second template identifier and a second template configuration data from the navigation application; 
in response to receiving the second template identifier and the second template configuration data, generating, by the GUI generator, a second GUI for the navigation application for presentation by the vehicle system based on the second identifier and the second template configuration data; and 
causing, by the GUI generator, the second GUI to be presented on the first display of the vehicle system.  

8. (Currently Amended) A non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving, by a graphical user interface (GUI) generator on a mobile device, a first template identifier from a navigation application executing on the mobile device; 
obtaining, by the GUI generator, a first template corresponding to the first template identifier; 
receiving, by the GUI generator, a first map view from the navigation application; 
receiving, by the GUI generator, a first template configuration data for the first template from the navigation application, the first template configuration data including a first set of template attribute values associated with a plurality of template attributes; 
obtaining, by the GUI generator, vehicle system attributes corresponding to a vehicle system; 
adjusting, by the GUI generator, the first template configuration data of the template based on a second set of template attribute values derived from the vehicle system attributes; 
generating, by the GUI generator, a first GUI for the navigation application for presentation by the vehicle system based on the first template, the map view, the adjusted first template configuration data for the first template, and the vehicle system attributes; and 
causing, by the GUI generator, the first GUI to be presented on a first display of the vehicle system.  

12. (Currently Amended) The non-transitory computer readable medium of claim 8, wherein the instructions cause the one or more processors to perform operations comprising: 
receiving, by the GUI generator, input data from the vehicle system; 
sending, by the GUI generator, the input data to the navigation application; 
receiving, by the GUI generator, a second template identifier and a second template configuration data from the navigation application; 
in response to receiving the second template identifier and the second template configuration data, generating, by the GUI generator, a second GUI for the navigation application for presentation by the vehicle system based on the second identifier and the second template configuration data; and 
causing, by the GUI generator, the second GUI to be presented on the first display of the vehicle system.  

15. (Currently Amended) A system comprising: 
one or more processors; and 
a non-transitory computer readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving, by a graphical user interface (GUI) generator on a mobile device, a first template identifier from a navigation application executing on the mobile device; 
obtaining, by the GUI generator, a first template corresponding to the first template identifier; 
receiving, by the GUI generator, a first map view from the navigation application; 
receiving, by the GUI generator, a first template configuration data for the first template from the navigation application, the first template configuration data including a first set of template attribute values associated with a plurality of template attributes; 
obtaining, by the GUI generator, vehicle system attributes corresponding to a vehicle system; 
adjusting, by the GUI generator, the first template configuration data of the template based on a second set of template attribute values derived from the vehicle system attributes; 
generating, by the GUI generator, a first GUI for the navigation application for presentation by the vehicle system based on the first template, the map view, the adjusted first template configuration data for the first template, and the vehicle system attributes; and 
causing, by the GUI generator, the first GUI to be presented on a first display of the vehicle system.  

19. (Currently Amended) The system of claim 15, wherein the instructions cause the one or more processors to perform operations comprising: 
receiving, by the GUI generator, input data from the vehicle system; 
sending, by the GUI generator, the input data to the navigation application; 
receiving, by the GUI generator, a second template identifier and a second template configuration data from the navigation application; 
in response to receiving the second template identifier and the second template configuration data, generating, by the GUI generator, a second GUI for the navigation application for presentation by the vehicle system based on the second identifier and the second template configuration data; and 
causing, by the GUI generator, the second GUI to be presented on the first display of the vehicle system.  

Allowable Subject Matter
Claims 1-2, 4-8, 11-15, 18-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8, 15 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Grover et al (US 2015/0193090 A1), Vulcano et al. (US 2014/0365120 A1) fail to clearly teach or fairly suggest the combination of following limitations:

receiving, by the GUI generator, a first template configuration data for the first template from the navigation application, the first template configuration data including a first set of template attribute values associated with a plurality of template attributes; 
obtaining, by the GUI generator, vehicle system attributes corresponding to a vehicle system; 
adjusting, by the GUI generator, the first template configuration data of the template based on a second set of template attribute values derived from the vehicle system attributes; 
generating, by the GUI generator, a first GUI for the navigation application for presentation by the vehicle system based on the first template, the map view, the adjusted first template configuration data for the first template, and the vehicle system attributes; and 
causing, by the GUI generator, the first GUI to be presented on a first display of the vehicle system.  

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.

Cummings et al. (US 2008/0275632 A1) –a method of customizing a vehicle navigation system.  Navigation application is displayed on the vehicle navigation system and determining possible meanings to the user, , the most highly ranked possibilities are given prominence in presentation through color or other graphical representations (see ¶ 0007). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179